— Order unanimously reversed, on the law, without costs, and matter remitted to Supreme Court, Onondaga County, for further proceedings, in accordance with the following memorandum: The parties entered into a settlement agreement which permitted the filing of a confession of judgment upon defendant’s failure to comply with the agreement’s financial provisions. Plaintiff filed this confession of judgment and defendant moved to vacate. Conflicting affidavits and supporting proof having been submitted as to whether defendant breached the agreement’s financial provisions, it was error for Special Term to deny defendant’s motion without a hearing (Ripoll v Rodriguez, 53 AD2d 638; Mittman v Mittman, 33 AD2d 573). (Appeal from order of Supreme Court, Onondaga County, Shaheen, J. — vacate judgment.) Present — Doerr, J. P., Green, Balio, Lawton and Schnepp, JJ.